
	
		III
		112th CONGRESS
		2d Session
		S. RES. 609
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2012
			Mr. Moran (for himself,
			 Mr. Cardin, Mr.
			 Lugar, Ms. Mikulski,
			 Mr. Rubio, Mr.
			 Menendez, Mr. Durbin,
			 Mr. Blunt, Mr.
			 Lieberman, Mr. Bingaman,
			 Mr. Heller, Mr.
			 Kohl, Mr. Nelson of Florida,
			 Mr. Whitehouse, Mr. Kirk, Mr.
			 Wyden, Mrs. Feinstein,
			 Mrs. Hutchison, Mr. Boozman, Mr.
			 Blumenthal, Mr. Casey,
			 Mr. Warner, Mr.
			 Johnson of South Dakota, Mrs.
			 Boxer, Mr. Brown of Ohio,
			 Mr. Cornyn, Mr.
			 Coburn, Mr. Lautenberg,
			 Mr. Portman, Mr. Coons, Mr.
			 Toomey, and Mr. Reed)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Calling for the immediate and unconditional
		  release of United States citizen Alan Phillip Gross from detention in Cuba and
		  urging the Government of Cuba to address his medical issues.
	
	
		Whereas, Alan Phillip Gross, a citizen of the United
			 States, was born in New York on May 2, 1949, and is a resident of the State of
			 Maryland;
		Whereas Mr. Gross has devoted his professional life to
			 helping others through his work in international development and has served in
			 more than 50 countries and territories worldwide;
		Whereas, in 2001, Mr. Gross founded JBDC, LLC to support
			 Internet connectivity in locations with little or no access;
		Whereas, on February 10, 2009, JBDC, LLC received a
			 subcontract with the United States Agency for International Development
			 (USAID);
		Whereas, working as a subcontractor for the United States
			 Agency for International Development, Mr. Gross sought to establish wireless
			 networks and improve Internet and Intranet access and connectivity for a small,
			 peaceful, non-dissident, Cuban Jewish community;
		Whereas Mr. Gross made 5 trips to Cuba in furtherance of
			 the United States Agency for International Development project he was
			 subcontracted to support;
		Whereas the last time Mr. Gross was in the United States
			 was on November 24, 2009;
		Whereas Mr. Gross was arrested on December 3, 2009, in
			 Havana, Cuba;
		Whereas Mr. Gross was detained without charge for 14
			 months;
		Whereas Mr. Gross was charged in February 2011 with
			 actions against the independence or the territorial integrity of the
			 state;
		Whereas Mr. Gross’s trial lasted only 2 days, after which
			 he was sentenced to 15 years in prison;
		Whereas Mr. Gross and his wife Judy have 2 daughters, one
			 of which was diagnosed with breast cancer in 2010;
		Whereas Mr. Gross’s 90-year old mother was diagnosed with
			 inoperable cancer in February 2011;
		Whereas, in 2011, Mr. Gross’s wife Judy underwent surgery,
			 causing her to miss considerable time from work and putting further financial
			 strain on their family;
		Whereas Mr. Gross is 63 years old and has lost more than
			 105 pounds since being detained in Cuba;
		Whereas Mr. Gross has developed degenerative arthritis in
			 his leg and a mass behind his shoulder;
		Whereas the Government of Cuba has denied requests by Mr.
			 Gross for an independent medical examination;
		Whereas Mr. Gross’s legal representative filed an appeal
			 to the Working Group on Arbitrary Detention of the United Nations in August
			 2012; and
		Whereas, since Mr. Gross was detained by the Government of
			 Cuba on December 3, 2009, his health has severely deteriorated and his family
			 members have suffered health and financial problems: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)calls for the
			 immediate and unconditional release of United States citizen Alan Phillip
			 Gross; and
			(2)urges the
			 Government of Cuba in the meantime to provide all appropriate diagnostic and
			 medical treatment to address the full range of medical issues facing Mr. Gross
			 and to allow him to choose a doctor to provide him with an independent medical
			 assessment.
			
